Atkinson, J.
This case, under the admissions in the answer of the defendant in the court below, and upon the evidence submitted, is controlled by the principle announced in the decision rendered in the case of Tatum v. Leigh, 136 Ga. 791 (72 S. E. 236), without reference to the admission of evidence alleged to have been improperly admitted; and there was no error in directing a verdict against the defendant.

Judgment affirmed.


All the Justices concur, except Bech, J., absent, <md Bill, J., not presiding.